Citation Nr: 0915656	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

3.  Entitlement to an effective date prior to June 3, 1996, 
for the grant of service connection for tinnitus.

4.  Entitlement to an effective date prior to June 3, 1996, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 
to January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge in March 2009; a transcript of that hearing is 
associated with the claims file.  

The Veteran's claim for an initial rating in excess of 10 
percent for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At his March 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested that his appeal with regard to the issue of 
entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus be withdrawn.

2.  In a final decision issued in March 1973, the RO denied 
entitlement to service connection for defective hearing and 
tinnitus.

3.  On January 17, 1992, VA received the Veteran's 
application to reopen his claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

4.  A decision issued in August 1992 denied the Veteran's 
application to reopen his claims of entitlement to service 
connection for defective hearing and tinnitus and, 
thereafter, the Veteran entered a timely notice of 
disagreement as to such denial.  No statement of the case was 
issued. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to an 
initial rating in excess of 10 percent for service-connected 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The March 1973 RO decision that denied entitlement to 
service connection for defective hearing and tinnitus is 
final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A § 7105 (West 
2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008)].  

3.  The requirements for an effective date of January 17, 
1992, for the grant of service connection for tinnitus have 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).

4.  The requirements for an effective date of January 17, 
1992, for the grant of service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Veteran has withdrawn his claim of entitlement to an 
initial rating in excess of 10 percent for tinnitus, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations with 
respect to this issue.

Relevant to the effective date claims on appeal, the Veteran 
was provided a VCAA letter in July 2002 that advised him of 
the evidence and information necessary to substantiate his 
underlying service connection claims as well as his and VA's 
respective duties in obtaining evidence in support of such 
claims.  Thereafter, in a November 2003 decision, service 
connection was granted for tinnitus and bilateral hearing 
loss and initial 10 percent disability ratings were assigned, 
effective June 3, 1996.  Following the issuance of the rating 
decision, the Veteran entered a notice of disagreement as to 
the propriety of the assigned effective dates.  

The Board observes that a claim for an earlier effective date 
for the grant of service connection is a downstream issue 
from the original award of such benefit.  Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel has held that no 
VCAA notice is required for such downstream issues. 
 VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  In this case, the Veteran's service connection 
claims were granted and effective dates were assigned in the 
November 2003 rating decision on appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, all pertinent information and 
evidence is already contained in the claims file.  As will be 
discussed below, the Board awards an earlier effective date 
of January 17, 1992, for the grant of service connection for 
bilateral hearing loss and tinnitus.  Insofar as an effective 
date prior to January 17, 1992, is denied herein, the Board 
finds that there is no outstanding information or evidence 
that would help substantiate the Veteran's claims.  VA's 
General Counsel has held that in cases where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claims.


II.  Initial Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  At 
his March 2009 Board hearing, the Veteran withdrew his appeal 
with regard to the issue of entitlement to an initial rating 
in excess of 10 percent for tinnitus and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with regard to this issue 
and it is dismissed.

III.  Effective Date Claims

The Veteran contends that he is entitled to an effective date 
prior to June 3, 1996, for the grant of service connection 
for tinnitus and bilateral hearing loss.  Specifically, he 
alleges that he should be granted an effective date either in 
1973, when he first filed claims of entitlement to service 
connection for tinnitus and bilateral hearing loss or in 
1992, when he filed his reopened claims of entitlement to 
service connection for such disabilities.

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(r), the 
effective date based on a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See also 38 U.S.C.A. § 5110.

In a March 1973 rating decision, the RO denied entitlement to 
service connection for defective hearing and tinnitus.  The 
Veteran was advised of the decision and his appellate rights.  
He did not timely appeal the March 1973 rating decision and, 
therefore, it is final.  38 U.S.C. § 4005(c) (1970) [38 
U.S.C.A § 7105 (West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)]. 

On January 17, 1992, VA received the Veteran's application to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

A decision issued in August 1992 denied the Veteran's 
application to reopen his claims of entitlement to service 
connection for defective hearing and tinnitus and, also in 
August 1992, the Veteran entered a timely notice of 
disagreement as to such denial.  Specifically, he titled his 
statement "NOTICE OF DISAGREEMENT" and stated "[s]o, as of 
this letter I'm di[s]agreei[ng] with the letter I received, I 
have a hearing problem that's driving me up a wall, plus I 
lost a job because of that hearing problem.  I'm exercising 
my rights b[]y sending VA [F]orm 1-4107 to appeal or reopen 
my claim."  The Veteran included VA Form 1-4107, which is 
titled Notice of Procedural and Appellate Rights.  

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201(1992), 
(2008).

While the Veteran's August 1992 statement indicated that he 
was attempting to either appeal or reopen his claim, the 
Board finds that the spirit of the document, along with its 
title of "NOTICE OF DISAGREEMENT" and the inclusion of VA 
Form 1-4107, reflects that the Veteran intended to disagree 
with the RO's denial of his claims in the August 1992 
decision.  Therefore, the Board finds that such statement 
constitutes a notice of disagreement within the meaning of VA 
regulations.  Thereafter, no statement of the case was 
issued.  

There have been a number of precedential decisions regarding 
the concept of equitable tolling in earlier effective date 
cases.  Some have reasoned that a prior decision never 
becomes final and binding (i.e., remains pending) where as 
here, for example, the Veteran initiated a timely appeal but 
was not provided full procedural due process by providing him 
a statement of the case.  See, e.g., Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995).  As such, the Veteran's January 
17, 1992, application to reopen his claims was still pending 
at the time the November 2003 rating decision granted service 
connection for tinnitus and bilateral hearing loss.   

The Board notes that a decision issued in April 1993 found 
that new and material evidence had not been submitted in 
order to reopen his claims of entitlement to service 
connection for tinnitus and bilateral hearing loss.  However, 
in cases as this where the RO subsequently denied later 
requests to reopen the claim and the Veteran did not attempt 
to appeal them, the Court, on review of the effective date 
for service connection, has held that the prior RO decision 
never became final because the notice of disagreement had not 
been processed, notwithstanding the intermediate denials of 
claims to "reopen."  See Myers v. Principi, 16 Vet. App. 
228, 235-36 (2002); see also Ingram v. Nicholson, 20 Vet. 
App. 156 (2006).

As the Veteran has been found to have tinnitus and bilateral 
hearing loss as a result of military noise exposure as 
demonstrated by the medical evidence of record, and his claim 
has been pending since January 17, 1992, the Board finds that 
the correct effective date for the grant of service 
connection for such disabilities is the date his reopened 
claim was received by VA.  Therefore, an earlier effective 
date of January 17, 1992, is assigned for the grant of 
service connection for tinnitus and bilateral hearing loss.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

The appeal with regard to the issue of entitlement to an 
initial rating in excess of 10 percent for tinnitus is 
dismissed.

An earlier effective date of January 17, 1992, is assigned 
for the grant of service connection for tinnitus, subject to 
the laws and regulations governing the payment of monetary 
awards.

An earlier effective date of January 17, 1992, is assigned 
for the grant of service connection for bilateral hearing 
loss, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

In light of the assignment of an earlier effective date for 
the grant of service connection for bilateral hearing loss 
herein, a remand with regard to the Veteran's initial rating 
claim for the same disability is necessary.  In this regard, 
the AOJ must implement the Board's award of an earlier 
effective date of January 17, 1992, for the grant of service 
connection for bilateral hearing loss and assign an initial 
rating effective such date.  Therefore, the claims are 
inextricably intertwined and, before the issue of entitlement 
to an initial rating in excess of 10 percent can be addressed 
on appeal, the earlier effective date for the grant of 
service connection for such disability must be implemented.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, 
Board consideration of the merits of the Veteran's initial 
rating claim is deferred pending the AOJ's implementation of 
the Board's award of an earlier effective date for the grant 
of service connection for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

After implementing the Board's award of an 
earlier effective date of January 17, 
1992, for the grant of service connection 
for bilateral hearing loss and assigning 
an initial rating effective such date, the 
Veteran's initial rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


